Title: To George Washington from Mauduit du Plessis, 20 July 1787
From: Mauduit du Plessis, Thomas-Antoine, chevalier de
To: Washington, George



My dear General,
Paris St Mark’s Street 20th July 1787.

Previous to my departure from Georgia I had the honor of writing to your Excellency a particular account of the difficulties which I had encountered during 4 months, the disasters which I had met with by sickness & otherwise, and the necessity I was under of returning to France for the reestablishment of my health.
I embarked at Charleston on the 9th of April on board of an English Vessel, & arrived in France the first of June. I presume

that your Excellency is so well convinced of my attachment as to beleive that I felt a sincere regret at being so far distant from Mount Vernon & its respectable inhabitants. I assure you, my dear General, that I respect & revere Madam Washington with all my soul; I beg you would tell her so, & I hope she will have the goodness to beleive it.
The Count de Rochambeau, upon my arrival, made the most particular inquiries about you, and told me that he had written to you some time in the month of may last, by the way of Holland.
The Marquis de la Fayette is well. When I arrived I gave him the freshest accounts I was able of Mt Vernon in which he is warmly interested. The Count d’Estaing, who is exceeding attached to your Virtue⟨,⟩ has a great desire to see you. He received, not long since, a letter from you by the hands of Mr Rutledge; Your recommendation has the greatest weight with him, he has sought all occasions of rendering himself useful & paying attention to this young American.
I beseech you, my dear General, to let me hear of your & Madam Washington’s welfare often; by putting your letters under cover to the minister of France or to Mr Jefferson they will find a ready conveyance to me and I request that you will honor me with any commissions which you may have to execute in France.
I shall feel myself under a great obligation to you if you will send me an engraved copy of your portrait, such as I saw at your house. I shall hang it up in my room where I may have it always in view that it may inspire me with sentiments of benevolence, greatness, & Virtue; I ask it of you as a favor which will be peculiarly dear to me.
I send you, my dear General, some Ribband for the Cincinnati, because I observed it was scarce in America.
I beg that you would be so good as to address to me a diploma of the order of the Cincinnati, signed by yourself, as I have not received one. We all wear the decoration in France & look upon it as very honorary.
I beseech you, my dear General, to accept the tribute of my sincere attachment & the profound respect with which I am yr Excellency’s most Hble & Obedt servt

Duplessis

